ORDER

PER CURIAM.
In this workers’ compensation case, employer, PrintPack Georgia, Inc., and insurer, St. Paul Fire and Marine Insurance Co., appeal from the temporary or partial award of the Labor and Industrial Relations Commission (Commission) affirming the award of the Administrative Law Judge determining that claimant, Terry Whitlow, met his burden of proving that he sustained an occupational disease arising out of and in the course of his employment and ordering the employer to provide med*314ical treatment and benefits. Employer asserts that the Commission’s award was not supported by substantial and competent evidence and was clearly against the overwhelming weight of the evidence in that employee did not prove he sustained an occupational disease arising out of and in the course of his employment. We affirm the judgment pursuant to Rule 84.16(b). The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record and no error of law appears. See Dudley v. City of Des Peres, 72 S.W.3d 134, 137 (Mo.App.2002). An extended opinion would have no precedential value.
We affirm the order of the Commission pursuant to Rule 84.16(b).